W@ L<…‘/F‘M\o d_,.¢,w "

(§_,¢1\ i‘\M;t.ejr timva

Case 1:19-CV-00679-RC Document 1-1 Filed 03/11/19 Page 1 of 8

-»“"\-:--- ». q
W“""\"¢-r»,..

'.\_; _|YohiJBR-fu\r£éi l

J

1
SUPER!oR C0URT0F THE DISTRICT 0F COLUMB J, FEB 0 4 mg ‘ j
Civil Divisiou ’ _"

’ W_!‘i`,

q~“_“ {:-':"...11‘_-_1__{_

Petitioner(s)

ileANoi‘ii@‘-'JIMIO 0723

Respondent(s) w _r -.¢

PETITION FOR REVIEW OFAGENCYDECISION

Notice is hereby given that lAQ 10 #<W\i¢?%,l/i appeals to the
Supeiior Couit oi the Dist:'ic`i"' of Columbia from the order of
vé 'E E@C.» (agency 01 official’s name), issued
on the § day of }\\.HV,@,mleHO L€). A copy of that order or
decision is attached to this petition_.

Des11'ipti0n ofJudgmentor Order: i\lo‘h(,@/ @'P BWM’\"R'D §'M)
’i\ 191/li m P<vz>< m /am¢¢\¢ Mw w
\}GF,EG`/,fn H'fMJ/u//(\

A concise statement of thc 'Agency proceedings and the decision as to which

review is sought and te n`atule of the relief 1211 sted by petiti ne`:

gha/mw m_n,, (9’1/1/\ md y wmc/1

_ ed 1 mens ,, ,

Address of Res e`§;_\ndent, ,Ag¢¥ncy or Oft`ici1_\1: @H“[(__Q, _J(' B_E 0 l
‘2)1’)9 andai, 43<_\119, NB flol~em l-[r-m i\_

1/1)01.¢=»|_/1 milian DK, Q,Q.OD;;'_.U
Na%W'esse \oi` 11\1 other 1f|[mrtics to theA gency’ s proceeding:

sham/11 wl¢/_.,/V:'t§lzl\ii

Names and address of parties or attorneys to be served:
NA ‘ _»\DDRES
1 ` 5?)©0 “Fiolm a ~€,
Mébs L\ com 121@~./1§1¢\ we

A copy of the,Agency’s decision or Order sou h ' to be ‘eviewed is alta ed.
. L":".‘/"

 

 

 

 

 

 

 

 

 

S"‘E"`."

 

 

 

 

  
 

  

 

 

Print name of etitioner’s attorne Si 11 re of petitioner’s counsel
P y §

or petitioner’s signature

Address: trisz `L`""""“/;_/EF 1 _7_:1" }~1~;~,/,.`,-_---»..° {_,,,_~#-»-¢LL_

Bar No. Telephone No.

 

 

Case 1:19-cV-00679-RC Document 1-1 Filed 03/11/19 Page 2 of 8

SUPERIOR COURT OF 'l`i-lE DlS'l.`RlCT OF COLUi\/iBiA
CIVlL DlViSi.ON
Civii Actions Branch
500 indiana /\\'cnuc, i\‘.W., Suitc SUUO, Was|iington, D.C. Zt)tlt)l
'|'cicpht)nc: (2()2) 879-1133 ' Wcl)sitc: \\'\rw.ticct)t\t'ts.,';t)\'

 

t<o.io ,'»\lvnssAt-i
vs C.A. No. 20 t 9 ca 000723 antPA)
oAt..t;AuD'ET UNt’vERsrrY
INI_TIAL ORDER AND A`DDEt 1`DUM

Pursuant to fD.C. Code § 11-906 and District ofC.oiumbia Snperior Coun.Ruie ofCivii Procedure
(“Supcr. Ct. C.iv. R_") 40-1, it is hereby ORDERIED as follows:

(i) Et`i"ective this date, this case has assigned to the individual calendar designated beiow. All iiiture filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption On
'i"liing, any motion or paper related thereto, one copy (i:`or thejudge) must be delivered to the Cieri< along with the
originall

(2) Within 60 days ot` the filing of the compiaint, plaintiff must tile proof oi` serving on each defendant
copies of the summons, the compiaint, and this initial Order and Addendum. As to any defendant for whom
such proof of service has not been iiied, the Compiaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R_ 4(ni).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R, 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ_ R. 55(a).

(4) .At the time and place noted beiow, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion ofail proceedings inciuding_.7 nortnaiiy, either mediation, case evaluation`
or arbitration Counsel shall discuss with their clients w to the conference whether the clients are agreeable to
binding or non'binding arbitration This order is the only notice that parties and counsel will receive
concerning this Cont`erence.

(5) Upon advice that the date noted below is inconvenient for any party or counsei, the Quality Review
Branch (202) 879~1750 tnay continue the Conference Lce, with the consent of all parties, to either ofthe two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date
`No other continuance o'fthe conference will be granted except upon motion for good cause shown

(6) Partie.s are responsible for obtaining and complying with all requirements ofthe Genera| Order for C`i\'ii
cases7 each judge’s Suppiement to the Generai Order and the General i\/.Iediat'.ion Order. Copies ot` these orders
are available in the Courtroom and on the Court’s wcbsite ilt“lp:)’fwww_dccourts."ow’.

 

Chief Judge Robert E. t\/_iorin

Case Assigned to: Judge ROBERT R RIGSBY
Date; Fei)ruarv 4` 2019
initial Coni"erence: iO:OO am, Friday, i\/iay 17, 2019
i._ocation: Courtt'oom 201
500 indiana Avenue N.W
WASi-UNGTON, DC 2000i

 

CA i()-(ji)

Case 1:19-cv-00679-RC Document 1-1 Filed 03/11/19 Page 3 of 8

Ai)DEN DU iVl 'l.`() [N l"|`li~\ll ()RDER AF[*`EC'I`!NG
ALL M.Ei)iCAL iViALPRACTiCE CASES

in accordance with thc I\/iedical Malpractice Proceedings /\ct ol"'»’_()()o` D.C. Code § l6-280l,
et seq_ (200? Wirner Supp.}_ "[alftet' an action is filed in the couit against a healthcare provider
alleging medical malpractice the court shall require the parties to enter into mcdiation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion oi' mediation within 30 days of the Initial Sciiedtiling and Settieinent Cont`erence
i'"lSSC"}. prior to any further litigation in an effort to reach a settlement agreement The early
mediation schedule shall be included in the Scheduiing Order following the lSSC. Unless all
parties agree, tiie stay of discovery shall not be more than 30 days after the ISSC."
[).C. Code§ i6-282l.

'l`o ensure compliance with this legislat`ion, on or before the date of the ISSC, the Coun will
notify all attorneys and pro se parties o't` the dane and time of the early mediation session and the
name of the assigned mediator. information about the early mediation date also is available over
the internet at littps://www:dccourts.gov/pa/ To facilitate this process, all counsel and pro se
parties in every medical malpractice case arc required to cont`er, jointly complete and sign an
EARLY l\/_lEDlATiON _FORi\/i, which must be li!cd no later than ten (|O) calendar days prior to the
iSSC. D C. Code§ 16~2825 Two separate Early ."~.lediation Forms are available Both forms may be
obtained at www deceitrts.gov/medmaiiiicdiatioii. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the i\»|ulii-Door Dispuie
I?tesolution C}i"r`ice, Suite 2900, 410 E Street, i.\‘.\-\". Piainti|"fs counsel is responsible |"or eFiling the
form and is required to e-mail a courtesy copy to eariymedmai@dcsc.got i"ro .vt' Plainti'li"s who
elect not to eFile may file by hand in the l.\/i'ulti-Door Dispute Resoiution Ot'fice

A roster of medical malpractice n'iediators available through the Court's i\/iulti-Door Dispute
Resolution Di\/ision, with biographical information about each mediator7 can be found at
wi»\'v\/.dccourts.gov/inedmaimediation/'tncdiatoipiotiies. /-\ll individuals on the roster are judges or
lawyers with at least lO years of significant experience iii medical malpractice litigation
D.C. Code§ 16-2823(a). if the parties cannot agree on a mediatoi', the Court will appoint one.
D.C. Code § l6-2823(b).

"l`lie following persons are required by statute to attend personally the Early l\/iediation
Conference: (l) all parties; (2) t`or parties that arc not individuals, a representative with settlement
authority; (3) in cases involving an insurance t:onip:iiiy, a representative of the company with
Scttlement autii,ority; and (4) attorneys representing each party with primary responsibility for the

case D.C. Codc§ i6-2824.

No later than ten (10) days alter the early i'nediaiion session has terminated, Plaintiff must
el?ile with the Court a report prepared by the nicdiator. including a private mediator, regarding
(l} attendance; (2) whether a settlement \\':is r-..'.i_|ied; or, (3) if a settlement was not reached any
agreements to narrow the scope of thc dispuic, iimit discovery, facilitate future settieinent, hold
another mediation session, or other\\i.-.c reduce the cost and time of trial preparation
D.C. (,`ode§ 16-2826. Any Plainti'ff who is /)/o \. may elect to file the report by hand with the Civi|
/-\ctions `Bi'anch 'I`he forms to be used !or early mediation reports arc available at
www.dccourts.gov/inedmalinediationi

Chiei" lodge i{oben E l\/iorin

CA lO-(i()

Case 1:19-cv-00679-RC Document 1-1 Filed 03/11/19 Page 4 of 8

L’Eoc Formiet-B(ii/is) U.S. EQUAL EMPLOYMENT OPPORTUN|TY COMM'|SSiON

 

NoTicE oF RtGHT To SuE (lssUEp civ REQUEST)

To'. Kojo Amissah From: Washington Field Office
1702 West Virginia Avenue, N.E. 131 M Street, N.E.
Washington, DC 20002 Suite 4NW02F

Washington, DC 20507

On behalf of person(s) aggrieved whose identity is
CONF/DENTIAL (29 CFR §1601.7(€))

 

EEOC Charge No. EEOC i-'iepresentativo Teiephone No.
Traci Goodrich,
570-2017-00047 investigator (202) 803-7557

 

(See also the additional Informai‘i'on enclosed with this form.)
NothE To THE PERsoN AGGRtEvED:

Titie Vii of the Civi| Rights Act of1964, the Americans with Disabiiitiee Act {ADA}, or the Genetic information Nondlsorirnination
Aot lGlNAi: This is your Notlce of Right to Sue‘ issued under Title Vil. the ADA or Gii\iA based on the above-numbered charge lt lies

been issued at your request Your lawsuit under Titio Vli, the ADA or GiNA must be filed in a federal or state court WiTHiN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under

state law may be different.)
_ iV|ore than 180 days have passed since the filing of this charge.

l:l Less than 180 days have passed Since the nlan of this charge, but l have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

|:l The EEOC will continue to process this charge.

Age Discriminatlon in Empioyment Aot (ADEA): You may sue underthe ADEA at any time from 60 days afterthe charge was filed until
90 days after you receive notice that we have completed action on the ciiaige. in this regard. the paragraph marked below applies to
your case:

:l The EEOC is closing your case. 'i'herefore, your lawsuit under the ADEA must be filed in federal or state court WiTH|N
90 DAYS of your receipt of this Notice. Olherwisn. your right to sue based on the above-numbered charge will he iost.

l:l The EEOC is continuing its handling of your ADEA ceae. Howover, if 60 days have passed since the filing of the charge.
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act {EPA): You already have the right to sue under the EF’A (ii|ing an EEOC charge is not required.) EPA Sults must be brought
in federal or crete court within 2 years (3 years for willful violations} of the alleged EPA underpayment This means that backpay due for
any violations that occurred more than 2 years l3 yearsl before you i'tie suit may not be coilectibie.

if you tile suit, based on this charge. please send a copy of your court complaint to this oftice.
On behalf

Niindy E. Weinstein,
Acting Director

the Commission

a i\ l clear

" (Daie Mai/ed)

   

Enclosures(s)

°°: Chr|stopher Hasseii

Counsei

Bonner Kiernan Trebach & Crociata, LLP
1233 20th Street, NW

8th F|oor

Washington, DC 20036

Case 1:19-CV-00679-RC Document 1-1 Filed 03/11/19 Page 5 of 8

Enc|osures(s)

CC Judy Basslnger

BONNER KIERNAN
1233 20th Street NW
Washington, DC 20036

Case 1:19-cv-00679-RC Document 1-1 Filed 03/11/19 Page 6 of 8

Enc|osure wilh EEOC
Fcrm `161-B (11l16)

|NFoRMATroN RELATED To FrLlNG SurT
UNDER THE LAWs ENFoRch BY 'rHE EEOC

(This information relates to filing suit in Federal or State court under Federa/ law.
lfyou also plan to sue claiming violations of State /aw, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vll of the Civil Rights Act, the Americans with Disabi|ities Act (ADA),
the Genetic information Nondiscrimination Act (G|NA), or the Age
Discrimination in Emp|oyment Act (ADEA):

PRlvATE SulT RrGHTs »-

ln order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be |ost. lf you intend to
consult an attorney. you should do so prompt|y. Give your attorney a copy of this Noticel and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this N_otice was mailed to you (as
indicated where the Notice is signed) or the date of the postmarkl if |ater.

Your lawsuit may be filed in U.S. District Court or a State court of competentjurisdlction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. |f so, you should remove your birth date from the
charge Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court declsions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought Where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. lf you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit. but do not expect that office to write your complaint
or make legal strategy decisions for you.

PR\vA'rE Sur'r RchTs -- Equa| Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment back
pay due for violations that occurred more than 2 years {3 years} before you file suit may not be collectible For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before ?iir10 - not12l1/1O --in order to recover unpaid wages due for July 2008. Thls time limit for filing an EPA
suit is separate from the QO-day filing period under Title Vll, the ADA, GlNA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vll, the ADA. GlNA or the ADEA, in addition to suing on the EPA
claim, suit must be filed Within 90 days of this Notice B within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTAT[ON -- Title Vll, the ADA 0|' GlNA:

lf you cannot afford or have been unable to obtain a lawyer to represent you. the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do r_fgt relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC AsslsTANcE -- Al| Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rlghts, including advice on which U.S. Distrlct Court can hear your case. lf you need to
inspector obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before Hling suitl any request should be
made Within the next 90 days.)

lF YOU FILE SUlT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFlCE.

Case 1:19-cv-00679-RC Document 1-1 Filed 03/11/19 Page 7 of 8

‘.`\TOTI'CE OF R]GHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA Was
amended, effective .lanuary l, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still delined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability However, these terms are redefined and it is easier to
be covered under the new law.

lf vou plan to retain an attorney to assist you with your ADA claim` we recommend that you share this
information with vol_lr attorney and suggest that he or she consglt the amended regulations and
appendix, and other ADA rel§ted pl_lblicationsh_ available at
http:itwww.eeo_t_::govllnwsit'vpesidisabilitv regulations.cfm.

“Actual” disability or a “record oi” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record ot" a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting

> In addition to activities such as performing manual tasks, Walking, seeing, hearing, spealcing, breathing,
learning, thinking, concentrating, reading, bcnding, and communicating (more examples at 29 C.F.R. §
l630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocn'ne,
hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
within a body system.

> Only one major life activity need be substantially limited

> With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., cpilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts 'or is expected to last fewer than six
months.

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial ot` any other terrn,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: A lthough the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment Beyond the initial pleading stage, some courts will require specific evidence
to establish disability For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at iittr):iiwww.ecoc.uovilawsltypesidisubility regulations.eftn.

Case 1:19-Cv-00679-RC Document 1-1 Filed 03/11/19 Page 8 of 8

CERT|F|CATE OF SERV|CE

| hereby certify that on this 26th day of Februa ry, 2019, a copy of the attached Petition for
review of Agency Decision Was hand delivered at the address listed below:

Roberta Cordano, President
Ga||audet University
800 Florida Avenue, N.E.
Washington, D.C. 20002

l\/ls. Sharre|| McCaskil|, Director of EEO
1702 West Virginia Avenue, N.E., #201
Washington, D.C. 20002

Ko Jo Amissah, PHD
Petitioner
1702 West Virginia Avenue, N.E.
Washington, D.C. 20002

Administrative Assista nce

Pierpont l\/l. Mob|ey, l\/lL, C|\/|
The lPi\/l Group, LLC
3725 17*h street N.E. 2"‘* floor
Washington, D.C. 20018

